Appleton, C. J.
The indictment alleges that the defendant “feloniously did steal, take and carry away, against the peace of the state, and contrary to the form of the statute in such case made and provided,” certain described property “of the goods and chattels of one Charles P. Jordan, jr.,” &c., and the defendant by his demurrer admits he did so. This is precisely what is Forbidden by R. S., c. 120, § 1, the language of which is followed in the indictment. I think the indictment good. 1 should regret the giving a sanction to what the defendant has done, by declaring it no offense. Wharton’s Precedents, 417. 2 Archbold’s Crim. Pr. & Pl. 343. The indictment is alike good at common law and by statute. Exceptions overruled.
VirgiN, J.
The original taking must in any event be wrongful ; and the wrongful possession either when taken, or at some *442time during its continuance, must be accompanied by felonious intent. Tbe allegations in tbe indictment deny the possession of tbe defendant to be rightful. If the evidence does not so show, be will be entitled to acquittal. I concur therefore.
Walton, Barrows, DaNporth and Peters, JJ., concurred.